October 30, 2008 Via Edgar, Facsimile and U.S. Mail Mr.Kevin Vaughn, Accounting Branch Chief, Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E.; Mail Stop 6010 Washington, D.C.20549 Re: Silicon Image, Inc. Form10-K for the Year Ended December31, 2007 Filed February27, 2008 File No.000-26887 Dear Mr.Vaughn: Silicon Image, Inc. (the “Company”, “we”, “us” or “our”) acknowledges receipt of the letter from the staff of the United States Securities and Exchange Commission (the “Commission”) dated October 21, 2008 with respect to the Company’s annual report on Form10-K for the fiscal year ended December31, 2007, filed with the Commission on February27, 2008 (the “2007 Form10-K”).
